DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
            
        Claims 1-4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0262271 A1 to Torgersrud et al. (hereinafter Torgersrud) in view of US 2015/0331881 A1 to Myles et al. (“Myles”) 

              Consider claims 1 and 9,  Torgersrud discloses an intra-facility communications system for sending and receiving messages within a secured facility, the system comprising: a secured network, the secured network including a first secured partition and a second secured partition (paragraphs: 0022, 0026, and fig. 1); an access terminal available to a resident of the secured facility, the access terminal configured to: receive an intra-facility message from the resident (paragraphs:0068); and transmit the intra-facility message using the first secured partition of the secured network (paragraphs: 0041-0045); and a central intra-facility communications server, the central intra-facility communication server configured to: receive the  Torgersrud does not specifically teaches assign an expiration date to the received message, upon which the received message will be deleted.
              In the same field of endeavor, Myles clearly discloses assign an expiration date to the received message, upon which the received message will be deleted (paragraph 0017). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Myles into teaching of Torgersrud for the purpose of managing messages (paragraph 0017 and 0019).

               Consider claim 15,  Torgersrud discloses an intra-facility communications system for sending and receiving messages within a secured facility, the system comprising: a network that provides communication services to the secured facility; a user terminal located within the secured facility, the user terminal being configured to receive a message from an inmate of the secured facility, and to transmit the message to the network (paragraphs: 0022, 0026, and fig. 1); a central intra-facility communications server configured to screen the message and to store the message in a message database, the message database including a plurality of previous messages sent by the inmate (paragraphs:0093-0094); however, Torgersrud does not specifically teaches until a predetermined expiration date defined by the central intra-facility communications server.
              In the same field of endeavor, Myles clearly discloses until a predetermined expiration date defined by the central intra-facility communications server (paragraph 0019). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Myles into teaching of Torgersrud for the purpose of managing messages (paragraph 0017 and 0019).



                   Consider claim 2, Torgersrud clearly shows the method and the system, wherein the secured facility is a prison and the residents of the secured facility are prison inmates, the first secured partition of the secured network is available to the prison inmates, and the second secured partition of the secured network is not available to prison inmates (paragraphs: 0022-0026)
                   Consider claim 3, Torgersrud clearly shows the method and the system, wherein access to the first secured network partition is available to prison inmates and access the second secured network partition is not available to prison inmates (paragraphs: 0093-0094).
                   Consider claim 4, Torgersrud clearly shows the method and the system, further comprising: an authentication server with connectivity to the secured network; wherein the prison inmates possess one class of authentication credentials which disallows access to the second secured partition of the secured network, and prison staff possess anther class of authentication credentials which allows access to the second secured partition of the secured network (paragraphs: 0026, 0040-0045).
                    Consider claim 6, Torgersrud clearly shows the method and the system, wherein the access terminal presents a list of options for intra-facility messages via a graphical user interface to the resident, the access terminal received input indicative of one of the list of options, and the intra-facility message includes the chosen option in the intra- facility message (paragraphs: 0059-0063).
                 Consider claim 7, Torgersrud clearly shows the method and the system, further comprising a media distribution server with access to the second secured partition of the secured network; wherein the access terminal is further configured to receive media from the 

               Consider claim 8, Torgersrud clearly shows the system, further comprising a video visitation server with access to the second secured partition of the secured network, the video visitation server configured to conduct video visitation sessions between the access terminal and a second video visitation endpoint; wherein the access terminal is further configured to conduct video visitation sessions with one or more other video visitation endpoints by utilizing the video visitation server (paragraphs: 0031- 0036, 0044).
               Consider claim 10, Torgersrud clearly shows the system, wherein the secondary data includes resident name, resident identifying information, data of message submission, and message type (paragraphs: 0054 and 0084).
                Consider claim 11, Torgersrud clearly shows the system, wherein the message is a kite message directed to a service department associated with the secured facility (paragraphs: 0053).
               Consider claim 12, Torgersrud clearly shows the system, wherein the central intra- facility communications server is further configured to: analyze the message; and flag the message for review based on the analysis (paragraphs: 0051-0058).
               Consider claim 13, Torgersrud clearly shows the system, wherein the analyzing of the message includes scanning the message for keywords and key phrases (paragraphs: 0059-0063).
               Consider claim 14, Torgersrud clearly shows the system, further comprising a database, the central intra-facility communications server being configured to store the message, together with the secondary data, in the database (paragraphs: 0022-0026).

claim 16, Torgersrud clearly shows the system, wherein the central intra-facility communications server is further configured to compare the content of the received message to the content of the plurality of previous messages (paragraphs: 0051-0058).
               
          Consider claim 17, Torgersrud clearly shows the system, wherein the intra-facility communications server is configured to determine, based on the comparison, that the content of the received message is substantially similar to content of at least one of the plurality of previous messages (paragraphs: 0046, 0053-0054).
          Consider claim 18, Torgersrud clearly shows the system, wherein the intra-facility communications server is further configured to, in response to the determination, cancel transmission of the message (paragraphs: 0031- 0036, 0044).
          Consider claim 19, Torgersrud clearly shows the system, wherein the central intra-facility communications server is further configured to: receive a status from an agency recipient of the message; and Atty. Dkt. No. 3210.0980002 - 29 - store the status, together with a timestamp corresponding to a time of receipt of the status, with the message in the database (paragraphs: 0059-0063).
        Consider claim 20, Torgersrud clearly shows the system, wherein the intra-facility communications server is further configured to notify the inmate of the status in response to the receiving of the status (paragraphs: 0031- 0036, 0044).    

3.       Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0262271 A1 to Torgersrud et al. (hereinafter Torgersrud) in view of US 2015/0331881 A1 to Myles et al. (“Myles”) and further in view of US 2004/0172652 A1 to Fisk et al. (“Fisk”)

         Consider claim 5,Torgersrud and Myles clearly shows and disclose the limitation above but do not specifically teach wherein the access terminal is an inmate kiosk located for within an inmate cell.
Fisk clearly discloses wherein the access terminal is an inmate kiosk located within an inmate cell (paragraph 0079). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Fisk into teaching of Torgersrud and Myles for the purpose of implementing a prison cell as a residential unit (paragraph 0079).      
                                                 

             Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on February 02, 2021, Applicant amended claims 1, 9 and 15. Claims 1-20 are now pending in the present application.
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       

           
Conclusion                 
          
            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656